Exhibit 10.2

PARTICIPATION AND RESTRICTIVE COVENANTS AGREEMENT

This PARTICIPATION AND RESTRICTIVE COVENANTS AGREEMENT (this “Agreement” or this
“Restrictive Covenants Agreement”) is entered into as of June 6, 2018, between
Forward Air Corporation (the “Company”) and Thomas Schmitt (the “Executive”)
(jointly the “Parties”) pursuant to which the Executive accepts participation in
the Forward Air Corporation Executive Severance and Change in Control Plan (the
“Severance Plan”) subject to the terms and conditions thereof as amended from
time to time.

REASONS FOR THIS AGREEMENT: During Executive’s relationship with the Company,
Executive has learned, will learn, or has or will have access to, important
proprietary information related to the operations and business of Forward Air
Corporation and its subsidiaries and affiliates (collectively, the “Company’s
Business”). Executive acknowledges that the proprietary customer, operations,
financial, and business information that has been or will be learned or
accessible has been and will be developed through the Company’s expenditure of
substantial effort, time and money; and together with relationships developed
with customers and employees, could be used to compete unfairly with the
Company. The Company’s ability to sell its products and services on a
competitive basis depends, in part, on its proprietary information and customer
relationships, and the Company would not share this information, provide
training or promote Executive’s relationship with customers if the Company
believed that it would be used in competition with the Company, which
non-disclosure would cause Executive’s performance and opportunities to suffer.

In consideration of employment or continued employment, participation in the
Severance Plan and other valuable consideration, the receipt and sufficiency of
which are acknowledged, the Company and Executive agree:

1.    DEFINITIONS: For this Restricted Covenants Agreement, the following terms
shall have the meaning specified below:

(a)    PERSON: Any individual, corporation, limited liability company,
partnership, joint venture, association, unincorporated organization or other
entity.

(b)    TERMINATION DATE: The date of Executive’s termination of employment from
the Company, whether such termination is voluntary or involuntary, or with or
without cause.

(c)    CUSTOMERS: All customers and actively sought prospective customers of the
Company with whom Executive had business contact, about whom Executive received
Confidential Information, or whose business resulted in a commission or other
payment being made to Executive during the Executive’s employment with the
Company.

(d)    CONFIDENTIAL INFORMATION: “Confidential Information” as defined herein
shall exclude company trade secrets and is defined as such other information not
rising to the level of a trade secret, relating to the Company’s customers,
operation, finances, and business that derives value, actual or potential, from
not being generally known to other Persons, including, but not limited to,
technical or non-technical data, formulas, patterns, compilations (including
compilations of customer information), programs (including fulfillment and
marketing programs), devices, methods (including fulfillment methods),
techniques, processes, financial data (including sales forecasts), or lists of
actual or potential customers or suppliers (including identifying information
about those customers),



--------------------------------------------------------------------------------

whether or not reduced to writing. Confidential Information includes information
disclosed to the Company by third parties that the Company is obligated to
maintain as confidential. Confidential Information does not include information
that: (i) was generally known to the relevant public at the time of disclosure;
(ii) was lawfully received by Executive from a third party; (iii) was known to
Executive prior to receipt from the Company; or (iv) was independently developed
by Executive or independent third parties; in each of the foregoing
circumstances, this exception applies only if such public knowledge or
possession by an independent third party was without breach by Executive or any
third party of any obligation of confidentiality or non-use, including but not
limited to the obligations and restrictions set forth in this Agreement.

(e)    TERRITORY: the term “Territory” as used in this Restrictive Covenants
Agreement means the continental United States, Mexico and Canada, which is the
territory in which the Company conducts the Company Business and the territory
in which Executive provides services to the Company. Executive acknowledges and
agrees that the direct and indirect scope of Executive’s duties and
responsibilities and the breadth of the geography impacted by the Confidential
Information to which the Executive may be exposed during Executive’s employment
with the Company are throughout the Territory.

(f)    COMPETING BUSINESS: any Person (other than the Company but including
Executive) providing or offering less-than-truckload, truckload, intermodal,
pool distribution, dedicated line haul, dedicated contract carriage, logistics
or final mile delivery services, or any other goods or services identical to or
reasonably substitutable for the goods and services offered by the Company.

(g)    RESTRICTED PERIOD: a period of 365 days following the later of (i) the
Termination Date or (ii) the date of the last payment of termination benefits,
if any are owed, under either Section 4.01 or 5.02 of the Severance Plan.

2.    TRADE SECRETS AND CONFIDENTIAL INFORMATION: Executive shall not use or
disclose the Company’s trade secrets during or after employment. Executive shall
not use or disclose Confidential Information following the termination of
employment for any reason, except in connection with his duties performed in
accordance with his Employment Agreement or except with the prior written
consent of the Chairman of the Board of the Company; provided, however,
Executive may make disclosures required by a valid order or subpoena issued by a
court or administrative agency of competent jurisdiction, in which event
Executive will promptly notify the Company of such order or subpoena to provide
the Company an opportunity to protect its interests.

3.    RETURN OF PROPERTY AND MATERIALS: On the Termination Date or for any
reason or at any time at the Company’s request, Executive will deliver promptly
to the Company all of the Company’s property, including without limitation all
materials, documents, plans, records, notes, or other papers and any copies,
summaries or excerpts of any kind, and computerized or electronic media in any
format whatsoever, and any Company access keys or key cards, identification or
credit cards, computer or electronic hardware or software, in Executive’s
possession or control relating in any way to the Company’s Business, which at
all times shall be the property of the Company.



--------------------------------------------------------------------------------

4.    NON-SOLICITATION OF EMPLOYEES: During employment and through the end of
the Restricted Period, Executive will not either on his own behalf or on behalf
of any third party, except on behalf of the Company, directly or indirectly,
solicit or induce or in any manner attempt to solicit or induce, any person
employed by the Company to leave such employment, whether or not such employment
is pursuant to a written contract with the Company or at will.

5.    NON-SOLICITATION OF CUSTOMERS: During employment and through the end of
the Restricted Period, Executive will not either on his own behalf or on behalf
of any other Person, except on behalf of the Company, directly or indirectly,
solicit Customers on behalf of a Competing Business or for the purpose of
(i) providing or offering products or services identical to or reasonably
substitutable for the products and services provided or offered by the Company,
or (ii) lessening, in whole or in part, the Company’s business or relationship
with its Customers.

6.    NON-COMPETITION: During employment and through the end of the Restricted
Period, Executive will not, within the Territory, engage in a Competing
Business, provide services to a Competing Business similar to those that
Executive provided to the Company, become an officer or director of a Competing
Business, or otherwise directly or indirectly, own, manage, operate, join,
control, finance or participate in the ownership, management, operation,
control, or financing of a Competing Business.

7.    DISPARAGEMENT: Executive shall not at any time make false, misleading or
disparaging statements about the Company or any subsidiary of the Company,
including its products, management, employees, and customers. “Disparaging”
statements are those that impugn the character, honesty, integrity, morality,
business acumen, or abilities of the individual or entity being disparaged.

8.    OWNERSHIP OF CONFIDENTIAL INFORMATION: The Executive hereby agrees that
any and all improvements, inventions, discoveries, formulas, processes, methods,
know-how, confidential data, trade secrets and other proprietary information
(collectively “Work Product”) within the scope of any business of the Company or
any affiliate which the Executive may conceive or make or has conceived or made
during his employment with the Company shall be and are the sole and exclusive
property of the Company, and that the Executive shall, wherever requested to do
so by the Company, at its expense, execute and sign any and all applications,
assignments or other instruments and do all other things which the Company may
deem necessary or appropriate (i) in order to apply for, obtain, maintain,
enforce or defend letters patent of the United States or any foreign country for
any Work Product, or (ii) in order to assign, transfer, convey or otherwise make
available to the Company the sole and exclusive right, title and interest in and
to any Work Product.

9.    NO WAIVER: The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

10.    DEFEND TRADE SECRETS ACT OF 2016: Executive is also hereby notified, in
accordance with the Defend Trade Secrets Act of 2016, that he will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly,



--------------------------------------------------------------------------------

or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. Executive represents
and warrants he has been notified by this Agreement that if he files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, he
may disclose the Company’s trade secrets to his attorney and use the trade
secret information in the court proceeding if he: (x) files any document
containing the trade secret under seal; and (y) does not disclose the trade
secret, except pursuant to court order.

11.    INJUNCTIVE RELIEF: Executive understands that, in the event of a breach
or threatened breach of this Agreement by Executive, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief, without
prior notice to Executive and without the posting of a bond or other guarantee,
to enforce this Agreement. This provision is not a waiver of any other rights
which the Company may have under this Agreement, including the right to recover
attorneys’ fees and costs to cover the expenses it incurs in seeking to enforce
this agreement, as well as to any other remedies available to it, including
money damages.

12.    CONSTRUCTION: The Parties agree that the covenants set forth herein are
reasonable with respect to their duration, geographical area and scope. If any
provision of this Agreement is deemed or held to be illegal, invalid, or
unenforceable under present or future laws effective during the Term hereof,
this Agreement shall be considered divisible and inoperative as to such
provision to the extent it is deemed to be illegal, invalid or unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any provision of this Agreement is deemed or held to
be illegal, invalid or unenforceable there shall be added hereto automatically a
provision as similar as possible to such illegal, invalid or unenforceable
provision as shall be legal, valid or enforceable; and provided further that if
any provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable by any judicial body of competent jurisdiction, it shall have the
power to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any illegal, invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the illegal, invalid or
unenforceable term or provision. Further, should any provision contained in this
Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
the Executive and the Company.

(a)    Executive agrees and acknowledges that the restrictions contained in this
Agreement do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living.
Executive agrees and acknowledges that the potential harm to the Company, and
any of its subsidiaries and affiliates, of the non-enforcement of the provisions
of this Agreement outweighs any potential harm to Executive of their enforcement
by injunction or otherwise. Executive expressly acknowledges and agrees that
each and every restraint imposed by the provisions of this Agreement is
reasonable with respect to subject matter, activity restraints, time period and
geographical area.

(b)    In the event the parties litigate the enforceability of any of the
provisions of this Agreement, the time period for the respective restrictive
covenants shall be tolled until such litigation is resolved by final judgment,
including any appeal.



--------------------------------------------------------------------------------

(c)    The language in all parts of this Agreement will be construed, in all
cases, according to its fair meaning, and not for or against either Party
hereto. The Parties acknowledge that each Party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.

(d)    The captions of the Paragraphs of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any Paragraph of this Agreement.

13.    FORUM SELECTION AND CHOICE OF LAW: This Agreement shall be interpreted,
construed and governed by and under the laws of the State of Georgia, not
including the choice of law rules thereof. Each party irrevocably (i) consents
to the exclusive jurisdiction and venue of the courts located in Fulton County,
Georgia in any and all actions arising under or relating to this Agreement, and
(ii) waives any jurisdictional defenses (including personal jurisdiction and
venue) to any such action.

IN WITNESS WHEREOF, the Company and the Executive have executed this Restrictive
Covenants Agreement as of the date first written above.

 

PARTICIPANT:     FORWARD AIR CORPORATION: /s/ Thomas Schmitt       /s/ Bruce A.
Campbell         (signature)    

By:

  Bruce A. Campbell     Its:   Chairman, Chief Executive Officer & President
Thomas Schmitt          (print name)      